DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed on February 17, 2022.  Claim 1 was previously pending consideration.  Per the received amendment, no claims have been added or cancelled. 
2.	Claim 1 is currently pending consideration.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Venkata Raghu Veera Mallidi on March 9, 2022. 


The application has been amended as follows: 


Claim 1 (Currently Amended): 

















	
	



A method of OpenSSL encryption and encoding and OpenSSL decoding and decrypting comprising: 
                encryption comprising: 
                                a user manually selecting a set of encryption attributes, wherein the encryption attributes comprise an algorithm, a bitrate, and a mode; 
                                the user providing a security hash; 
                                generating an Initialization Vector (IV) size based on the algorithm, bitrate, and mode combination set;
generating an IV from a random value and the previously generated IV size; 
                                providing the encryption attributes, security hash and the IV to an encryption function in order to encrypt data; 
                                encoding the encrypted data which is output from the encryption function using a base64 or a hexadecimal encoding function; 
                decryption comprising: 
                                decoding the encoded encrypted data based on the previously selected encoding function to obtain the encrypted data; 
                                providing the previously selected encryption attributes set to the decryption function; 
                                providing the previously selected security hash to the decryption function; 
                                providing the decoded encrypted data to the decryption function; and 
                                decrypting the decoded encrypted data by supplying the IV, the encryption attributes set, and the security hash to the decryption function. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim is allowed as the amended claim overcomes all outstanding rejections.  Specifically, the Cited Prior Art (CPA) does not disclose all the limitations of claim 1 including the manual selection of the encryption attributes, the user setting the security hash, generating the IV size, generating the IV, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAVEH ABRISHAMKAR/
03/09/2022Primary Examiner, Art Unit 3649